McBRIDE, Judge.
Plaintiff sought a mandamus to compel the defendants to issue to him a liquor permit for the year 1962, and the district court rendered judgment in his favor ordering defendants to issue plaintiff all necessary permits for said year to sell alcoholic beverages and beer. The Parish of Jefferson has appealed.
Whereas the case involves the question of plaintiff’s right to a permit for the calendar year 1962 which has expired, and whereas no future rights of the plain*529tiff are contingent on his having held a permit for 1962, the issue presented for determination has now become moot. It would serve no useful purpose whatever to embark on a determination whether plaintiff was entitled to a liquor permit for 1962, and if this court should render a decree in plaintiff’s favor, the same could not be enforced. The jurisprudence is to the effect that a court will not render a judgment which cannot be made effective, nor will a court give opinions on moot questions or abstract propositions from which no practical results can follow. Spinato v. Lowe, 239 La. 604, 119 So.2d 480.
For the reasons assigned, the appeal herein will be dismissed.
Appeal dismissed.